DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 5-13, in the reply filed on is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 8 recite the limitation "the step of "applying the slow-release inhibitor as a magnesium-containing mineral inhibitor in the flotation separation of a high-magnesium sulfide ore".  There is improper antecedent basis for this limitation in the claim.
Claims 7 and 8 recite the limitation "the high-magnesium sulfide mineral”. There is improper antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ore pulp”. There is improper antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the flotation system”. There is improper antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nokes (US 2,492,936) in view of Mitzmager et al. (“Mitzmager”)(US 3,480,143), Middea et al. (“Middea”)(BR PI0505911 with text citations to English translation provided herewith) and legal precedent.
Nokes teaches a method of separating a high-magnesium sulfide ore comprising
(re: certain elements of claim 5): applying an inhibitor in a flotation separation of the high-magnesium sulfide ore (col. 1, ln. 30-35 and col. 3, ln. 1-25 teaching flotation separation of magnesium sulfide ores, wherein a variety of inhibitors are added to improve separation;    
(re: claim 6) wherein the high-magnesium sulfide ore comprises at least one magnesium-containing gangue mineral selected from magnesite, serpentine, talc, olivine, pyroxene, hornblende, biotite, chlorite, vermiculite, montmorillonite and illite, and
 at least one metal sulfide ore selected from nickel sulfide mineral, cobalt sulfide mineral and copper sulfide mineral (col 1-col. 3, ln. 22 and col. 5).
Nokes as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 5) wherein said inhibitor is a slow-release inhibitor comprising an alkaline earth metal fluoride;
(re: claim 11) wherein a concentration in the flotation [separation] is controlled at 30%-40%, and a pH is controlled to 7-9.  
Mitzmager, however, teaches that it is well known to use a fluoride inhibitor and that concentration of ore pulp and pH levels are common operating variables during flotation (col. 5-6 with Example 10 teaching application of fluoride depressant to separation involving sulfide minerals as well as adjusting pH levels from 2.5-10).
Middea further teaches that it is well known to use fluorite as an inhibitor that functions to reduce the floatability of targeted particles (p. 2-3, 6 teaching that use of fluoride functions similarly to CaF2 that assists with separation of ores with magnesium contents, wherein fluoride could occur at any stage of beneficiation process and can be integrated with common scrubbing, magnetic separation, rough, cleaner and scavenger steps and can be “adjusted to for each type of ore” to be beneficiated).
Indeed, the claimed features relating to the type of fluorite inhibitor; release timing of the inhibitor; concentration of ore pulp and pH levels of can be regarded as common operating parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the flotation arts as the type of mineral to be sorted and the desired recovery controls variations in the specific method steps.  Moreover, legal precedent teaches that variations in these type of common operating parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (e.g., inhibitor type) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nokes for the reasons set forth above.




Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 7, 2022